Citation Nr: 1326545	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  03-02 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a delimiting date for the Veteran's VA education benefits under 38 U.S.C. Chapter 30 (Montgomery GI Bill) after July 16, 2002.  


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1989 to July 1992, and additional duty with the Naval Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision of the Atlanta, Georgia, Regional Office's Education Center (RO) which determined that the delimiting date for the Veteran's VA education benefits under 38 U.S.C. Chapter 30 (Montgomery GI Bill) was July 16, 2002.  In May 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in Nashville, Tennessee.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the education file and the "Virtual VA" file so as to insure a total review of the evidence.   

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran asserts that the delimiting date for his VA education benefits should be January 26, 2007 as he completed all required active and reserve service.  He submitted some service personnel records to support his claim.  

The Veteran's complete service personnel documentation has not been associated with the education record.  VA should obtain all relevant military documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that the Veteran's complete Navy and Naval Reserve service personnel documentation be requested for incorporation into the record.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

